NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

VERNIE WESTLEY REED, Jr.,                       Nos. 14-35925, 14-35979

                Plaintiff-Appellant,            D.C. No. 3:13-cv-05538-BHS
                Cross-Appellee

 v.                                             MEMORANDUM*

CITY OF TACOMA, a municipal
corporation; et al.,

               Defendants-Appellees.
               Cross-Appellants

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Benjamin H. Settle, District Judge, Presiding

                       Argued and Submitted May 10, 2017
                              Seattle, Washington

Before: McKEOWN, BEA, and N.R. SMITH, Circuit Judges.

      The evidence that Officer Terwilliger’s microphone was both attached to his

uniform by a cord and stuck inside Vernie Reed’s vehicle as the vehicle started to

move forward is not contested. Therefore, there is no genuine dispute of material

fact as to whether Officer Terwilliger’s use of force was reasonable under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
circumstances, and the district court properly granted summary judgment in favor

of Officer Terwilliger. Jackson v. City of Bremerton, 268 F.3d 646, 653 (9th Cir.

2001).

      As there was no constitutional violation, the City of Tacoma cannot be held

liable under Monell v. Department of Social Services of the City of New York, 436
U.S. 658, 690–95 (1978). Therefore, the City of Tacoma was also entitled to

summary judgment. Scott v. Henrich, 39 F.3d 912, 916 (9th Cir. 1994).

      AFFIRMED.




                                        2